Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-16 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 7 and system Claim 12.  Claim 1 recites the limitations of receiving a request to transfer funds, in a first currency, from a first institution in a first region to a second institution in a second region; verifying the funds as being in possession of a sponsor institution in the first region; requesting a conversion quote from an FX provider for the funds; receiving the conversion quote from the FX provider, the conversion quote including the funds in a second currency; adding an entry for the funds in the second currency to a ledger in association with the FX provider and in association with a sponsor institution in the second region; requesting from a liquidity provider in the second region, a liquidity quote for the funds in the second currency; accepting the liquidity quote from the liquidity provider, whereby the funds in the second currency are transferred, in the second region, from the liquidity provider to the sponsor institution in the second region and then to the second institution; and facilitating, by the computing device, settlement between the sponsor institution in the first region and the FX provider, and between the FX provider and the sponsor institution in the second region.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Transferring funds from one currency to a second currency recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computing device in Claims 1 and 12 and at least one processor in Claim 7 is just applying generic computer components to the recited abstract limitations.  Claims 7 and 12 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite computing device in Claims 1 and 12 and at least one processor in Claim 7. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 7, and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Applicant’s specification para. [0061, 0063] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 7, and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-6, 8-11, and 13-16 further define the abstract idea that is present in their respective independent claims 1, 7, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  

Claims 3, 8, and 13 recite the additional element of using of blockchain as the ledger, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.

The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-11, 13-16 are directed to an abstract idea.  Thus, the claims 1-16 are not patent-eligible.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2012/0016795 (Hill et al. ‘795) in view of U.S. PGPub. No. 2007/0067237 (Snow et al. ‘237).

	Re Claim 1:  Hill et al. ‘795 disclose a computer-implemented method for use in facilitating network messaging, the method comprising: receiving, by a computing device, a request to transfer funds, in a first currency, from a first institution in a first region to a second institution in a second region (paragraphs [0034, 0037], Figures 1, 2); requesting, by the computing device, a conversion quote from an FX provider for the funds (paragraphs [0127-0134], Figures 12, 13); receiving, by the computing device, the conversion quote from the FX provider, the conversion quote including the funds in a second currency (paragraphs [0127-0134], Figures 12, 13); adding, by the computing device, an entry for the funds in the second currency to a ledger in association with the FX provider in the second region (paragraphs [0127-0134]); requesting, by the computing device, from a liquidity provider in the second region, a liquidity quote for the funds in the second currency (paragraphs [0096, 0109, 0114]); accepting, by the computing device, the liquidity quote from the liquidity provider, whereby the funds in the second currency are transferred, in the second region, from the liquidity provider to the sponsor institution in the second region and then to the second institution (paragraphs [0096, 0109, 0114]); and facilitating, by the computing device, settlement between the first region and the FX provider, and between the FX provider and the second region (paragraphs [0045, 0046, 0093]).

	Hill et al. ‘795 discloses the method substantially as claimed, with the exception of requiring verifying, by the computing device, the funds as being in possession of a sponsor institution in the first region and that the second currency is in association with a sponsor institution in the second region.  Snow et al. ‘237 disclose verifying that the funds are in possession of a sponsor institution in a first region and that the second region is associated with a sponsor institution (paragraphs [0034, 0036, 0047]; Figure 6).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hill et al. ‘795, in view of the teachings of Snow et al. ‘237, to include first and second sponsor institutions in the first and second regions for the basic reason of combining known methods to yield the predictable result of allowing users to easily and safely transfer money (Snow et al. ‘237: paragraph [0009]).

	Re Claim 2:  Hill et al. ‘795 in view of Snow et al. ‘237 disclose the method substantially as claimed, in supra, including further comprising performing one or more services, for the transfer, prior to requesting the conversion quote (Hill et al. ‘795: paragraphs [0034, 0037, 0127-0134]).

Re Claim 4:  Hill et al. ‘795 in view of Snow et al. ‘237 disclose the method substantially as claimed, in supra, including further comprising: adding, by the computing device, an entry for the funds in the first currency to the ledger in association with the sponsor institution in the first region; adding, by the computing device, an entry for the funds in the first currency to the ledger in association with the FX provider; and adding, by the computing device, an entry for the funds in the second currency to a ledger in association with the liquidity provider (Hill et al. ‘795: paragraphs [0034, 0037, 0127-0134]).

	Re Claim 5:  Hill et al. ‘795 in view of Snow et al. ‘237 disclose the method substantially as claimed, in supra, including further comprising: notifying, by the computing device, the first institution of the conversion quote; notifying, by the computing device, the first institution of the transfer of the funds in the second currency from the sponsor institution in the second region to the second institution (paragraphs [0034, 0037, 0042, 0046, 0093, 0127-0134]).

Re Claim 6:  Hill et al. ‘795 in view of Snow et al. ‘237 disclose the method substantially as claimed, in supra, including that the request is a first request, and wherein the method further comprises: receiving, by the computing device, at about the same time as the request, a second request to transfer funds, in the second currency, from the second institution in the second region to the first institution in the first region; requesting, by the computing device, a second conversion quote from an FX provider for the funds of the second request; receiving, by the computing device, the second conversion quote from the FX provider, the second conversion quote including the funds of the second request in the first currency; and aggregating the funds of the request in the first currency and the funds of the second request in the first currency, and aggregating the funds of the request in the second currency and the funds of the second request in the second currency; wherein facilitating, by the computing device, settlement includes facilitating settlement based on the aggregation of the funds in the first currency and the aggregation of the funds in the second currency (Hill et al. ‘795: paragraphs [0034, 0037, 0045, 0049, 0093, 0127-0134]).

Re Claims 7, 9, & 10:  Computer readable storage medium claims 7, 9, and 10 are substantially similar to previously rejected method claims 1, 4, and 5, respectively, and are therefore considered to be rejected here using the same art and rationale.

Re Claim 11:  Hill et al. ‘795 in view of Snow et al. ‘237 disclose the method substantially as claimed, in supra, including that the executable instructions, when executed by the at least one processor, further cause the at least one processor to coordinate performance of one or more services, for the transfer, prior to requesting the conversion quote (Hill et al. ‘795: paragraphs [0034, 0037]).


Re Claims 12, 14, & 15:  System claims 12, 14, and 15 are substantially similar to previously rejected method claims 1, 4, and 5, respectively, and are therefore considered to be rejected here using the same art and rationale.

Re Claim 16:  System claim 16 is substantially similar to previously rejected computer readable medium claim 11 and is therefore considered to be rejected here using the same art and rationale.

Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. ‘795 in view of Snow et al. ‘237 as applied to claims 1, 2, 4-7, 9-12, and 14-16 above, and further in view of U.S. PGPub. No. 2020/0074419 (Govender ‘419).

	Re Claim 3:  Hill et al. ‘795 in view of Snow et al. ‘237 disclose the method substantially as claimed, in supra, with the exception of including that the ledger includes a blockchain data structure.  Govender ‘419 disclose the use of a blockchain ledger (abstract; paragraphs [0031, 0035, 0040]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Hill et al. ‘795/Snow et al. ‘237, in view of the teachings of Govender ‘419, to include the use of a blockchain ledger for the basic reason of combining known methods to yield the predictable result of having a secure record of the currency transactions (Govender ‘419: abstract).

Re Claim 8:  Computer readable medium claim 8 is substantially similar to previously rejected method claim 3 and is therefore considered to be rejected here using the same art and rationale.

Re Claim 13:  System claim 13 is substantially similar to previously rejected method claim 3 and is therefore considered to be rejected here using the same art and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A and B have been cited on PTO-892 as disclosing the state of the art in the field of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
5/6/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693